DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Terminal Disclaimer filed on 01/29/2021 has been approved.

EXAMINER’S AMENDMENT
Claims 58-77 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Pablo Huerta (REG. NO. 66,205) on 04/12/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1-57.	(Canceled).

58.	(Currently Amended)  A computer-implemented method for sharing a network address, the method comprising the following operations performed by at least one processor:
receiving, at a host processor, a request from a first client computer via an electronic network to host a shared directory;
generating, by the host processor, the 
generating, by the host processor, a shared syndication feed for publishing the one or more shared network addresses;

determining, by the host processor, one or more categorizations for the first shared network address, the one or more categorizations based on one or more keywords identified in a parsing of textual content of the first shared network address;
receiving, by the host processor, a user group identification from the second 
	based on the user group identification and the one or more categorizations, determining, whether one of a first recipient user and a second recipient user is permitted to receive the first shared network address; and
based on a determination that one of the first recipient user and the second recipient user is permitted to receive the first shared network address, sending, by the host processor, the first shared network address to one of the first recipient user and the second recipient user via the shared syndication feed.

59.	(Currently Amended)  The computer-implemented method of claim 58, further comprising:
receiving, at the host processor from the second second , and 
comprising network address data and a source indication that identifies a publishing user. 

60.	(Previously Presented)  The computer-implemented method of claim 59, further comprising:


61.	(Currently Amended)  The computer-implemented method of claim 58, further comprising:
categorizing the first shared network address into at least one category by performing a look-up of a 

62.	(Previously Presented)  The computer-implemented method of claim 58, further comprising:
determining, based on the user group identification, whether a new user is permitted by a publishing user to receive the first shared network address.

63.	(Currently Amended)  The computer-implemented method of claim 62, further comprising:
sending, in response to a subscription request and based on a determination that the new user is permitted to receive the first shared network address, the first shared network address to the new user 

64.	(Previously Presented)  The computer-implemented method of claim 63, wherein the subscription request includes a filtering criterion.

65.	(Previously Presented)  The computer-implemented method of claim 64, wherein the first shared network address comprises source data, and the filtering criterion is a source.

66.	(Currently Amended)  The computer-implemented method of claim 64, wherein the first shared network address comprises a publication time data, and the filtering criterion is a publication time.

67.	(Currently Amended)  The computer-implemented of claim 58, further comprising:
storing the first shared network address in the second client computer.

68.	(Currently Amended)  A device for sharing a network address comprising:
a memory device for storing instructions; and
a receiver that includes at least one processor that is configured to:
receive, at a host processor, a request from a first client computer via an electronic network to host a shared directory;
generate, by the host processor, the 
generate, by the host processor, a shared syndication feed for publishing the one or more shared network addresses;
receive, by the host processor, a first shared network address from a second client computer for publishing in the shared syndication feed;
determine, by the host processor, one or more categorizations for the first shared network address, the one or more categorizations based on one or more keywords identified in a parsing of textual content of the first shared network address;
receive, by the host processor, a user group identification from the second 

based on a determination that one of the first recipient user and the second recipient user is permitted to receive the first shared network address, send, by the host processor, the first shared network address to one of the first recipient user and the second recipient user via the shared syndication feed.

69.	(Currently Amended) The device of claim 68, wherein the at least one processor further is configured to:
receive, at the host processor from the second second client computer and comprising network address data and a source indication that identifies a publishing user.

70.	(Previously Presented)  The device of claim 69, wherein the at least one processor is further configured to:
convert the first shared network address into a second data format, wherein the second data format comprises a feed format.

71.	(Previously Presented)  The device of claim 68, wherein the at least one processor is further configured to:
categorize the first shared network address into at least one category by performing a look-up of a categorization database using the first shared network address.

72.	(Currently Presented)  The device of claim 68, wherein the at least one processor is further configured to:
determine, based on the user group identification, whether a new user is permitted by a 

73.	(Currently Amended)  The device of claim 72, wherein the at least one processor is further configured to:
send, in response to a subscription request and based on a determination that the new user is permitted to receive the first shared network address, the first shared network address to the new user 

74.	(Previously Presented)  The device of claim 73, wherein the subscription request includes a filtering criterion.

75.	(Previously Presented)  The device of claim 74, wherein the first shared network address comprises source data, and the filtering criterion is a source.

76.	(Currently Amended)  The device of claim 74, wherein the first shared network address comprises a publication time data, and the filtering criterion is a publication time.

77.	(Currently Amended)  The device of claim 68, wherein the at least one processor is further configured to:
the second 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, receive a request from a first client computer to host a shared directory; generate the shared directory for storing one or more shared network addresses; generate a shared syndication feed for publishing the one or more shared network addresses; receive a first shared network address from a second client computer for publishing in the shared syndication feed; determine one or more categorizations for the first shared network address, the one or more categorizations based on one or more keywords identified in a parsing of textual content of the first shared network address; receive a user group identification from the second client computer, the user group identification corresponding to the first shared network address published in the shared syndication feed; determine whether one of a first recipient user and a second recipient user is permitted to receive the first shared network address based on the user group identification and the categorizations; when determine that one of the first recipient user and the second recipient user is permitted to receive the first shared network address, send the first shared network address to one of the first recipient user and the second recipient user via the shared syndication feed, in light of other features described in independent claims 58 and 68.
Sugimoto et al. (US 2006/0161742 A1) discloses bookmark information registered in server from client is available to recipient; the bookmark information includes identification information for identifying a group of users; the bookmark information is set for a predetermined web page as content is shared among the group of users; the bookmark information is shared among a plurality of users when a client transmits the same user group ID as the user group ID registered in that bookmark .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
04/13/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447